Citation Nr: 9905987	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  94-40 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for residuals of a right 
ankle fracture, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran had active military service from February 1985 
until June 1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1995 rating decision of the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which increased the evaluation for the 
service connected ankle disability from noncompensable to 10 
percent disability.  The veteran contends she is entitled to 
a higher rating.  The Board remanded this case in April 1997 
to obtain medical reports of private treatment and for a VA 
examination.  The case has now been returned to the Board.


REMAND

During the January 1997 hearing before the Travel Board, the 
veteran testified that her right ankle had become worse since 
her examination in February 1994.  She also identified 
private treatment records that had not been obtained.  It was 
also noted that at the time of her last examination, the case 
of DeLuca v. Brown, 8 Vet. App. 202 (1995) had not yet been 
issued and, accordingly, the guidance provided by that 
decision was not considered.  She also stated that her ankle 
was unstable.  

In April 1997, the Board remanded the issue, in part, for 
consideration of functional loss due to pain and reduced 
strength or endurance pursuant to 38 C.F.R. §§ 4.40, 4.45, 
and the case of DeLuca.  Specifically, the Board requested 
that the veteran be scheduled for a VA orthopedic examination 
to ascertain the nature and severity of her ankle disability.  
The examiner was to consider all her complaints and describe 
in detail the extent of any functional loss due to the 
residuals of her service connected fracture.  While the 
examiner, during the examination conducted in March 1998, 
noted her complaints of instability there were no objective 
finding reported in regard to the actual presence of 
instability.  We note that the private medical records that 
were received noted no instability on examination in 
September 1994, and that Jackson K. LaBudde, M.D. reported on 
a clinic note in June 1996 that she definitely had 
instability and pain and swelling.  It is necessary that the 
veteran be scheduled for another VA examination to assess the 
extent of all the residuals of her service connected ankle 
disability, to include any instability.  As noted in the 
prior remand, the examiner's inquiry in this regard was not 
to be limited to muscles or nerves, but should include all 
structures pertinent to movement of the right ankle.  The 
examiner's report was to include a description of the above 
factors that pertain to functional loss due to the service 
connected right ankle disability that develops on use. 

The veteran has a right, as a matter of law, to compliance 
with the remand orders of the Board.  Stegall v. West, 11 
Vet. App. 268 (1998).  Here the VA examination did not 
include any objective findings in regard to whether the 
veteran had actual instability or a description of the 
functional loss, if any, due to the service connected right 
ankle disability that developed on use, nor was each such 
functional loss expressed in terms of the degree of 
additional range-of-motion loss as directed in the Board's 
remand pursuant to the guidance provided in DeLuca.  

The Board regrets any further delay in this case; however, 
the Board concludes that additional development of the record 
is required prior to appellate disposition.

In view of the forgoing, the case is REMANDED to the RO for 
the following action:


1.  With any needed assistance from the 
veteran, including obtaining signed 
releases, the RO should request copies of 
any ongoing treatment records concerning 
the residuals of her right ankle fracture 
which are not currently of record.  All 
records so received should be associated 
with the claims folder.


2.  The veteran should then be scheduled 
for an orthopedic examination to evaluate 
the extent and severity of the residuals 
of her right ankle fracture.  The claims 
folder and a copy of this REMAND must be 
made available to and be reviewed by the 
examiners prior to the examination.  The 
veteran complains that the ankle is 
unstable and she has increased pain and 
swelling.  The examiner's report should 
fully set forth all current complaints, 
pertinent clinical findings, and 
diagnoses, and should describe in detail 
the extent of any functional loss due to 
the residuals of the service-connected 
fracture to include any ankle 
instability.  Consideration should be 
given to any loss due to reduced or 
excessive excursion, or due to decreased 
strength, speed, or endurance, as well as 
any functional loss due to absence of 
necessary structures, deformity, 
adhesion, or defective innervation.  In 
particular, the examiner should comment 
on any functional loss due to weakened 
movement, excess fatigability, 
incoordination, or pain on use, and 
should state whether any pain claimed by 
the veteran is supported by adequate 
pathology and is evidenced by her visible 
behavior.  The examiner's inquiry in this 
regard should not be limited to muscles 
or nerves, but should include all 
structures pertinent to movement of the 
right ankle.  It is important for the 
examiner's report to include a 
description of the above factors that 
pertain to functional loss due to the 
service connected right ankle disability 
that develops on use.  Each such problem 
should be expressed in terms of the 
degree of additional range-of-motion 
loss.  See DeLuca, supra.  Specific 
findings should be made regarding range 
of motion and the level of pain on 
motion.  The examiner's report should 
describe all manifestations of the 
residuals of the 


right ankle fracture, to include whether 
there is ankle instability, and the 
resultant functional impairment.  All 
opinions expressed should be supported by 
reference to pertinent evidence.  

3.  Upon completion of this action and 
any other development deemed appropriate 
by the RO, the RO should again consider 
the veteran's claims, with particular 
consideration of the provisions of 
38 C.F.R. §§ 4.40, 4.45.  If action taken 
remains adverse to the veteran, she and 
her accredited representative should be 
furnished a supplemental statement of the 
case concerning all evidence added to the 
record since the last supplemental 
statement of the case, including the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
and they should be given an opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.  

No action is required of the veteran until she is notified by 
the RO.  The purpose of this REMAND is to obtain additional 
medical evidence.  The Board expresses no opinion, legal or 
factual, as to the outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 6 -


